DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (US 20140181562) in view of Huang et al. (US 20190235592) and Bates et al. (US 20120096288).
Regarding claim 1, Das teaches

a power supply unit; (Fig. 1 (204-power supply unit))
at least one electronic component cooled by the cooling device; and (Fig. 1 (220-target device)
a controller coupled to the plurality of cooling devices, the controller operable to: (Fig. 1 (228-management module))
periodically monitor power data (Fig. 1, current sensing circuit 232) and temperature (Fig. 1, temperature sensor 238) of the at least one electronic component and (Das teaches a WOL mezzanine card which can be in an S3/S4/S5 state where the wake logic is powered wait for network interaction but the rest of the card is powered off (i.e. not fully powered) but the management module collects temperature and power information to determine if the target device (i.e. mezzanine card) is overheating. Figs. 1 and 4, [0036], “the current detection circuit 232 provides a tiny resistance, such as 0.001.OMEGA., for measuring the current I of the fan 224. And, the management module 228 may employ the measured current I to obtain the duty cycle in PWM signals for the fan 24. … measure the current actually dissipated by fans for cooling these devices for usage.”, [0038], “the device temperature sensor 238 is configured for detecting the temperature Tt of the target device 220.”, [0028-29], “Making an example of a network card 220 supporting WOL, WOL is a technique for realizing remote turn-on through local area network (LAN), for example, but not limited to, Ethernet. By WOL, the other party may issue a command to convert from the suspend status S3, the hibernate status S4 or the soft off status S5 to the operational status S0. In order to support the WOL function, the information processing system 200 usually is required to include a 
during which the power supply unit outputs power to the plurality of cooling devices using less power than when in a full power mode (S0 state) but more power than when in the standby power mode (S5 state) (Das teaches fan tables for S0, S3, S4 and S5 states where it is known in the art that as the S0 consumes more power than S3, S3 consumes more power than S4 and S4 consumes more power than S5. The fan tables indicate this as the fan speeds are lower for the S3, S4, and S5 tables than they are for the S0 table. In other words, the power supplied to the fan(s) during S0 is more that the power supplied to the fan(s) during S3 which is more than the power supplied to the fan(s) during S5 states. [0058], “It should be noted that the following steps also employ S3/S4/S5 fan 224, in which S3/S4/S5 fan 224 and S0 fan 224 may be independently configured different fans, or may be a smart fan with VPD having different fan tables (S3/S4/S5 fan tables, S0 fan table, etc.). However, the present invention is not limited hereto. In this embodiment, S0 fan 224 and S3/S4/S5 fan 224 are integrated to employ a smart fan with VPD. Generally speaking, the speed of fan based on S3/S4/S5 fan tables is lower than the speed of fan based on S0 fan table. Fan tables for each status should be well-known to those skilled in the art.”)
regulate power supplied to the plurality of cooling devices based on the monitored power data and the monitored temperature of the at least one electronic component. ([0042], “the management module 228 is provided with an A/D port (not shown) for receiving the current I detected by the current sensing circuit 232. The management module 228 is also provided with other A/D ports (not shown) for receiving the ambient temperature Te detected by the ambient temperature sensor 236 or the device temperature Tt detected by the device temperature sensor 238. … the management module 228 is also provided with a control signal output port for outputting the control signal to the fan 224, and further for setting the fan 224 or controlling the operation of the fan 224, for example, but not limited to, controlling the start, stop or the speed of the fan 224.”)
Das teaches controlling a fan using temperature and power data but does not teach a plurality of fans cooling multiple zones. Huang teaches
a plurality of cooling devices (Fig. 3, (306-fan trays) and (308-fans)) coupled to the power supply unit, the plurality of cooling devices grouped into multiple zones of two or more cooling devices (Fig. 3, (320 –fan zones), [0048], “ computer system 300 is configured with an organization of the fan trays 306. In particular, as shown in FIG. 3, the fan trays 306 can be organized in a plurality of fan zones 320.” And [0004], “at least one fan tray 106 including one or more fans 108” where each fan tray contains two or more fans.) 
532 in FIG. 5B, a system controller can take precautionary action to prevent damage when fans or fan trays in a particular zone have failed. For example, as shown in FIG. 5B, the fans in an affected zone can be set to 100% duty cycle to prevent any possible thermal damage. However, another elevated fan duty (relative to a regular fan duty) can be selected instead.”)
Huang and Das are analogous art. Huang is cited to teach a similar concept of power and temperature management using cooling fans.  Based on Huang, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Das to provide have multiple fans in multiple zones to provide cooling for a system.  Furthermore, being able to use multiple fans in multiple zones improves on Das by being able to maintain operation of the device and prevent heat damage even when a fan or multiple fans in multiple zones fail. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification “to prevent any possible thermal damage”, [0086]
Das and Huang teach using temperature sensors to determine operating temperatures electronic components in a system and enabling fans based on temperature and power consumption. Bates teaches using different sampling rates of 
Bates teaches
at a first rate when the at least one electronic device is in a standby power mode, and at a second rate when the at least one electronic device is in a cooling power mode, ([0075], “processor 10 varies the power consumption by varying the sampling rate of the sensor based on the determined operating state. For example, processor 10 may select lower delay intervals (or higher sampling rates) for the sensor if the determined operating state is a higher performance state (e.g., performance state P0), and may select higher delay intervals (or lower sampling rates) if the determined operating state is a lower performance state (e.g., performance state P2). In various embodiments, processor 10 may vary the sampling rate of the sensor using the techniques described above. In one embodiment, if the determined operating state is a below a certain threshold, processor 10 varies the power consumption by permanently disabling the sensor (as opposed to cycling between enabled and disabled states) while processor 10 is at the determined operating state. For example, if a core of processor 10 transitions to a power state that is an idle power state (e.g., a power state of CC6 or lower), processor 10 may disable the sensor while the core remains in that power state. If that core subsequently transitions to a higher power state, processor 10 may re-enable the sensors in that core.”)

Regarding claim 2, Das teaches wherein the at least one electronic component is an Open Compute Project (OCP) 3.0 circuit card.  ([0027], “the target device is referred to as a device with large amount of heat generation during operation of the information processing system 200, … the target device 220 may be a network card, which may be implemented for example a mezzanine card” where a mezzanine card is interpreted as and OCP circuit card 3.0 standard) 
Regarding claim 3, Das teaches wherein the at least one electronic component is an accessory card.  ([0027], “the target device is referred to as a device with large amount of heat generation during operation of the information processing system 200, 
Regarding claim 4, Das teaches wherein the operational parameter is fan speed, when each of the plurality of cooling devices is a fan.  (Figs. 5, [0086], “At step 532 in FIG. 5B, a system controller can take precautionary action to prevent damage when fans or fan trays in a particular zone have failed. For example, as shown in FIG. 5B, the fans in an affected zone can be set to 100% duty cycle to prevent any possible thermal damage. However, another elevated fan duty (relative to a regular fan duty) can be selected instead.” And [0056], “ if a failure of one of the fan trays 306, or even one of the fans 308, is detected, the monitor card 311 (via its system controller 312) can be configured to increase fan speed as a precaution until the error is corrected.”) 
Regarding claim 5, Das teaches wherein the controller is further operable to receive cooling requirement information from the at least one electronic component, and wherein regulating power supplied to the plurality of cooling devices is further based on the received cooling requirement information. (Figs. 4, [0072-73], “The management module 228 employs the device temperature sensor 238 to detect the device temperature Tt. If the device temperature Tt exceeds the critical threshold temperature, then proceed to step 564. If the device temperature Tt is lower than the normal threshold temperature, then proceed to step 544. If the device temperature Tt is lower than the critical threshold temperature and exceeds the normal threshold temperature, then proceed to step 568. Step 568: the management module 228 makes the fan 224 raised one level once in a while.”)

Das does not teach but Hansen teaches wherein the controller is further operable to regulate power supplied to the additional cooling device based on cooling device performance of the cooling device coupled to the power supply unit. (Figs 3 and 5, [0056], “Thus, as a precautionary action, the monitor card 311 can be configured to temporarily run the fans 308 in the remaining ones of fan trays 306 with a higher duty cycle to provide additional cooling.” and [0086], “At step 532 in FIG. 5B, a system controller can take precautionary action to prevent damage when fans or fan trays in a particular zone have failed. For example, as shown in FIG. 5B, the fans in an affected zone can be set to 100% duty cycle to prevent any possible thermal damage. However, another elevated fan duty (relative to a regular fan duty) can be selected instead.”)
 Huang and Das are analogous art. Huang is cited to teach a similar concept of power and temperature management using cooling fans.  Based on Huang, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Das to provide an additional fan to cool the device based on the functioning of the first set of fans in a first zone.  Furthermore, being able to use an additional fan to cool the device when a first fan fails improves on Das by being able to maintain operation of the device and prevent heat damage even when a first fan fails. To one of ordinary skill in the art 
Regarding claim 7, Das teaches wherein the cooling device performance is determined based on temperature of the at least one electronic component. (Fig. 4B [0072-73], “The management module 228 employs the device temperature sensor 238 to detect the device temperature Tt. If the device temperature Tt exceeds the critical threshold temperature, then proceed to step 564. If the device temperature Tt is lower than the normal threshold temperature, then proceed to step 544. If the device temperature Tt is lower than the critical threshold temperature and exceeds the normal threshold temperature, then proceed to step 568.Step 568: the management module 228 makes the fan 224 raised one level once in a while. In this embodiment, the management module 228 makes the smart fan 224 raised one level once a minute or one level once ten seconds to reduce the temperature, for example.”)
Regarding claim 8, Das teaches wherein the cooling device performance is determined based on cooling requirements and airflow information of the at least one electronic component. ([0043], “if the fan 224 is a pulse width modulated fan, the management module 228 may output the pulse width modulation signals with different duty cycles to control the fan 224. Moreover, the memory 248 of the management module 228 may also be stored with the firmware required for controlling the fan and some associated parameters, such as the specific heat and density of air, the cross-sectional area of the target device 220 facing the air flow from the fan, various critical operation temperatures for target device 220, or other parameters.”)
311 can be configured to temporarily run the fans 308 in the remaining ones of fan trays 306 with a higher duty cycle to provide additional cooling.” and [0086], “At step 532 in FIG. 5B, a system controller can take precautionary action to prevent damage when fans or fan trays in a particular zone have failed. For example, as shown in FIG. 5B, the fans in an affected zone can be set to 100% duty cycle to prevent any possible thermal damage. However, another elevated fan duty (relative to a regular fan duty) can be selected instead.”)
adjust an operational parameter of at least one of the remaining cooling devices, if the temperature of the at least one electronic component exceeds a predetermined temperature threshold. (Figs. 5, [0078], “the thermal failures in a particular component are evaluated. In particular, step 520 involves determining whether a threshold number of times a high temperature exceeding a threshold temperature has occurred in a single component.” And [0080], “a system controller can take precautionary action to prevent damage when any of the conditions in steps 514, 518, or 520 are met. For example, as shown in FIG. 5B, the fans in a computer system can be set to 100% duty cycle to prevent any possible thermal damage.”) 
Huang and Das are analogous art. Huang is cited to teach a similar concept of power and temperature management using cooling fans.  Based on Huang, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Das to to prevent any possible thermal damage”, [0086]
Regarding claim 10, Das teaches wherein the failure of the at least one of two or more cooling devices is detected by a rising temperature of the at least one electronic component or from the at least one failed cooling device operating below a threshold number of revolutions per minute. ([0067], “The management module 228 determined that the smart fan 224 is damaged when the sensor (not shown) for detecting the smart fan 224 indicates the speed is zero or the speed is lower than zero PWM.”)
Regarding claim 12, Das teaches wherein the power received by the at least one electronic component is detected via current meter on power node. ([0036], “the current detection circuit 232 provides a tiny resistance, such as 0.001.OMEGA., for measuring the current … The skilled in the art may replace the target device 220 with the CPU 212, the memory 216, the hard disk 208 or any other target device in the information processing system 200 which will generate heat and need to be cooled, and measure the current actually dissipated by fans for cooling these devices for usage.”) 
Regarding claim 13, Das teaches wherein periodically monitoring the power data and the temperature of the at least one electronic component comprises periodically monitoring the power data and the temperature of the at least one electronic component 
Regarding claim 14, Das teaches controlling the cooling devices based on temperature but does not teach controlling cooling devices in multiple zones but Huang teaches wherein the controller is further operable to increase the power supplied to the two or more cooling devices in each of the multiple zones in response to the temperature of the at least one electronic component exceeding a predetermined temperature threshold. (Figs. 3 and 5, [0078], “the thermal failures in a particular component are evaluated. In particular, step 520 involves determining whether a threshold number of times a high temperature exceeding a threshold temperature has occurred in a single component.” And [0080], “a system controller can take precautionary action to prevent damage when any of the conditions in steps 514, 518, or 520 are met. For example, as shown in FIG. 5B, the fans in a computer system can be set to 100% duty cycle to prevent any possible thermal damage.”) 
to prevent any possible thermal damage”, [0086]

As to claim 15, Das, Huang, and Bates teaches these claims according to the reasoning provided in claim 1.
As to claims 16-18, Das, Huang, and Bates teaches these claims according to the reasoning provided in claims 2, 4-5, respectively.
As to claim 19-20, Das, Huang, and Bates teach these claims according to the reasoning provided in claim 9-10.


Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Das, Huang, and Bates in further in view of Hansen (US 20080313492).
Regarding claim 11, Das, Huang, and Bates do not teach but Hansen teaches wherein the controller is further operable to determine if the at least one electronic 
Hansen, Das, Huang, and Bates are analogous art. Hansen is cited to teach a similar concept of power and temperature management using cooling fans.  Based on Hansen, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Das, Huang, and Bates to determine power has exceeded a threshold and adjusting cooling based on this occurrence  Furthermore, being able to adjust the cooling when power exceeds a threshold improves on Das, Huang, and Bates by being able to maintain operation of the device and prevent heat damage even when excessive power is determined. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification heat damage to the system when power exceeds a threshold.

Response to Amendment
Applicant’s arguments, see pg. 2, filed 10/25/2021, with respect to the rejection(s) of claim(s) 1 and 15 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Das, Huang, and Bates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        November 16, 2021

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187